EXHIBIT 99.1 EXECUTION COPY TECK RESOURCES LIMITED, TECK METALS LTD., as Guarantor and THE BANK OF NEW YORK MELLON, as Trustee FOURTH SUPPLEMENTAL INDENTURE dated as of February 28, 2012 Supplemental to Indenture dated as of August 17, 2010 Creating series of Securities designated 3.000% Notes due 2019 5.200% Notes due 2042 TABLE OF CONTENTS Page 1. INTERPRETATIONS AND AMENDMENTS 2 Fourth Supplemental Indenture 2 Definitions in Fourth Supplemental Indenture 2 Interpretation not Affected by Headings 2 2. 2019 NOTES 2 Form and Terms of 2019 Notes 2 Issuance of 2019 Notes 5 3. 2042 NOTES 5 Form and Terms of 2042 Notes 5 Issuance of 2042 Notes
